Woodward, «L
The defendant’s affidavit for appeal, states: First. That there was no evidence showing that he owned or kept any intoxicating liquor whatever. Second. That one Mason, the officer who served the warrant, testified that he found a barrel of whiskey in the back yard of *340defendant’s premises, which, he took, but that he did not know to whom it belonged; and that the justice held that, as the liquor was found on the defendant’s premises, it was presumed that he kept it with intent to sell; and on that evidence, and on that alone, rendered judgment against the defendant.
The affidavit must be taken as the basis, and if the facts are not correctly stated, the prosecutor must cause the certificate of the justice to be made, showing the actual state of the transaction. See The State v. Baurose, 1 Iowa, 378. Taking the facts thus shown, and the testimony, as exhibited in the affidavit, we are of the opinion that the District Court should have granted the defendant a new trial, and that in refusing it, there was error. Therefore, the judgment is reversed.